

114 S1720 IS: Harriet Tubman Currency Tribute Act of 2015
U.S. Senate
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1720IN THE SENATE OF THE UNITED STATESJuly 8, 2015Mrs. Shaheen (for herself, Ms. Mikulski, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to redesign $10 Federal reserve notes so as to include a
			 likeness of Harriet Tubman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Harriet Tubman Currency Tribute Act of 2015.
		2.Likeness of Harriet Tubman required to be included on the face of $10 Federal
 reserve notesThe eighth undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following: The Secretary of the Treasury shall ensure that the face of all $10 Federal reserve notes printed after December 31, 2020, shall bear the likeness of Harriet Tubman..